Case: 17-14998       Date Filed: 08/08/2019       Page: 1 of 2


                                                                   [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 17-14998
                               ________________________

                                Agency No. A209-230-480



SUKIRTHAN SINNARTHURI,

                                                          Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                          Respondent.

                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                      (August 8, 2019)

Before WILSON and NEWSOM, Circuit Judges, and COOGLER, * District Judge.

PER CURIAM:


*
 Honorable L. Scott Coogler, District Judge for the United States District Court for the Northern
District of Alabama, sitting by designation.
               Case: 17-14998     Date Filed: 08/08/2019    Page: 2 of 2


      The Board of Immigration Appeals (BIA) affirmed the denial of Sukirthan

Sinnarthuri’s application for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT). Sinnarthuri petitioned for review. While that

petition was pending in this Court, the BIA granted Sinnarthuri’s motion to reopen

his immigration proceedings based on new evidence. The government then filed a

motion to dismiss this appeal for lack of jurisdiction. While that motion was

pending, an Immigration Judge (IJ) in the reopened proceedings granted

Sinnarthuri’s petition for asylum under 8 U.S.C. § 1158. Sinnarthuri was

subsequently released from detention.

      “If events that occur subsequent to the filing of a lawsuit or an appeal

deprive the court of the ability to give the plaintiff or appellant meaningful relief,

then the case is moot and must be dismissed.” Al Najjar v. Ashcroft, 273 F.3d

1330, 1336 (11th Cir. 2001). Because the IJ in the reopened proceedings granted

Sinnarthuri the precise relief he sought—asylum—this case “no longer presents a

live controversy” over which we may exercise jurisdiction. Id. Accordingly, the

appeal is dismissed for lack of jurisdiction.

      DISMISSED.




                                           2